Citation Nr: 1234969	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  09-37 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for a lumbar strain. 

2.  Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1997 to January 2005. 

This appeal to the Board of Veterans' Appeals (Board) is from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This rating decision granted the Veteran's claim for service connection for PTSD and assigned an initial disability rating of 30 percent, retroactively effective from November 20, 2007, the date of receipt of the Veteran's claim.  This rating decision also increased the Veteran's lumbar strain disability rating to 10 percent, effective from November 20, 2007. 

Thereafter, during the pendency of his appeal, a September 2009 rating decision increased the Veteran's rating for his PTSD to 50 percent and increased his rating for his lumbar strain to 30 percent, both still retroactively effective from November 20, 2007.  The Veteran has continued to appeal both the initial rating assigned for his PTSD and also the current rating for his lumbar strain.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (holding that when a veteran appeals his initial disability rating, VA must consider whether to "stage" the rating to compensate him/her for times since the effective date of his/her award when his/her disability may have been more severe than at others); see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed that the veteran is seeking the highest possible disability rating, absent any express indication to the contrary). 

In August 2011, the Board remanded the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board.

The August 2011 Board decision also granted the Veteran's claim of entitlement to service connection for bilateral carpel tunnel syndrome.  In a September 2011 rating decision, the AMC assigned a noncompensable (0 percent) disability rating for each wrist, effective November 20, 2007, the date of the Veteran's service connection claim.  To date, the Veteran has not appealed either the initial disability ratings or effective dates assigned.  The AMC incorrectly included this issue on the August 2012 Supplemental Statement of the Case (SSOC).  However, for the aforementioned reasons, the Board finds that this claim has been resolved and is not currently on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2011).

At the recent November 2011 VA examinations, the VA examiners determined that the Veteran's service-connected PTSD and lumbar strain disabilities, which are currently on appeal, impact the Veteran's ability to work.  The recent VA treatment records also document that the Veteran is currently unemployed.  The Board finds that these medical opinions raise a TDIU claim.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

Initially, regarding the TDIU claim, the Veteran has not been provided with a proper duty-to-assist notice letter.  The Veteran must be provided with this requisite notice upon remand.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Second, regarding the TDIU claim, a remand is also required in order to afford the Veteran a VA examination to determine whether his service-connected disabilities currently preclude him from performing substantially gainful employment.  The recent VA treatment records document that the Veteran is currently unemployed.  At the recent November 2011 VA examinations, the VA examiners determined that the Veteran's service-connected PTSD, lumbar strain, and carpel tunnel syndrome disabilities impact the Veteran's ability to work.  The recent VA examinations do not address the impact of the Veteran's service-connected left shoulder disability.  Additionally, although the Veteran has been afforded VA examinations, a medical opinion regarding the total effect of his service-connected disabilities on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

Additionally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Orlando, Florida, are dated from July 2012.  On remand, all pertinent records since this date should be obtained and added to the claims file.  All private treatment records contained in the claims file should also be updated.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Finally, regarding the increased rating claims, as the TDIU claim is being remanded for a VA examination regarding the current severity of the Veteran's service-connected disabilities, to include the disabilities currently on appeal, this development could affect the outcome of the increased rating claims.  For these reasons, the Board finds that the increased rating claims are inextricably intertwined with the pending TDIU claim.  Thus, a decision on the increased rating claims will be deferred pending readjudication of the TDIU claim.  This is in accordance with Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in which the United States Court of Appeals for Veterans Claims (Court) recognized that inextricably intertwined claims should not be adjudicated piecemeal.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.) 

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his TDIU claim currently on appeal.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.

2.  Obtain all pertinent VA outpatient treatment records from the Orlando, Florida, VAMC since July 2012 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Update all private treatment records currently contained in the claims file.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  After obtaining the above records, schedule the Veteran for a VA examination in order to assist in evaluating the effect of his service-connected disabilities (carpel tunnel syndrome of the bilateral wrists, PTSD with major depressive disorder, lumbar strain, and left shoulder strain) on his employability.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of functional and industrial impairment resulting from the Veteran's service-connected disabilities.  

The medical opinion must address whether his service-connected disabilities alone are so disabling as to render his unemployable.  A complete medical, education, and employment history should be taken.  The VA examiner should also consider whether the Veteran is currently receiving workers compensation or Social Security Administration (SSA) disability benefits.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests shall be conducted.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON THE NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


